DETAILED ACTION
This Office Action is in response to the communication filed on 05/05/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent number 11030279 and Patent number 10437968 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Susan Yee (Reg. No. 41388) on 08/23/2022.
The application has been amended as follows:
1. (Currently Amended) A method comprising: 
transmitting, by a user device to a license server, a request to obtain a license to a piece of content;
in response to the request to obtain the license, receiving an initial license to the piece of content, the initial license comprising a current key and being associated with a renewal time that is a time prior to a key rotation time that differs for each of a plurality of different user devices accessing the piece of content, the renewal time comprising a time between a current time and a time when [[a]]the current key expires during which a request to renew access to the piece of content is triggered, the current key is used to decrypt the piece of content as encrypted, the renewal time comprises a randomized time between the current time and the key rotation time or an incremental change subtracted from the key rotation time;
detecting, by the user device, that the renewal time is reached;
in response to the detecting, triggering transmittal, by the user device to the license server, of a request to renew access to the piece of content;
in response to the request to renew access, receiving [[the]]a next license to the piece of content prior to the key rotation time, the next license comprising a next key and a next renewal time prior to a next key rotation time that differs for each of the plurality of different user devices; and
caching [[a]]the next key from the next license for later use at the key rotation time, the next key being a decryption key for decrypting the piece of content as encrypted after the key rotation time.
6. (Canceled) 
7. (Currently Amended) The method of claim 1, wherein:

a different incremental change is applied to each of the plurality of different user devices including the user device.
8. (Currently Amended) A system comprising:
one or more hardware processors; and
a storage device storing instructions that configure the one or more hardware processors to perform operations comprising:
transmitting, by a user device to a license server, a request to obtain a license to a piece of content;
in response to the request to obtain the license, receiving an initial license to the piece of content, the initial license comprising a current key and being associated with a renewal time that is a time prior to a key rotation time that differs for each of a plurality of different user devices accessing the piece of content, the renewal time comprising a time between a current time and a time when [[a]]the current key expires during which a request to renew access to the piece of content is triggered, the current key is used to decrypt the piece of content as encrypted, the renewal time comprises a randomized time between the current time and the key rotation time or an incremental change subtracted from the key rotation time;
detecting, by the user device, that the renewal time is reached;
in response to the detecting, triggering transmittal, by the user device to the license server, of a request to renew access to the piece of content;
in response to the request to renew access, receiving [[the]]a next license to the piece of content prior to the key rotation time, the next license comprising a next key and a next renewal time prior to a next key rotation time that differs for each of the plurality of different user devices; and
caching [[a]]the next key from the next license for later use at the key rotation time, the next key being a decryption key for decrypting the piece of content as encrypted after the key rotation time.
13. (Canceled) 
14. (Currently Amended) The system of claim 8, wherein:

a different incremental change is applied to each of the plurality of different user devices including the user device.
15. (Currently Amended) A non-transitory machine-readable medium storing instructions that, when executed by one or more hardware processors of a machine, cause the machine to perform operations comprising:
transmitting, by a user device to a license server, a request to obtain a license to a piece of content;
in response to the request to obtain the license, receiving an initial license to the piece of content, the initial license comprising a current key and being associated with a renewal time that is a time prior to a key rotation time that differs for each of a plurality of different user devices accessing the piece of content, the renewal time comprising a time between a current time and a time when [[a]]the current key expires during which a request to renew access to the piece of content is triggered, the current key is used to decrypt the piece of content as encrypted, the renewal time comprises a randomized time between the current time and the key rotation time or an incremental change subtracted from the key rotation time;
detecting, by the user device, that the renewal time is reached;
in response to the detecting, triggering transmittal, by the user device to the license server, of a request to renew access to the piece of content;
in response to the request to renew access, receiving [[the]]a next license to the piece of content prior to the key rotation time, the next license comprising a next key and a next renewal time prior to a next key rotation time that differs for each of the plurality of different user devices; and
caching [[a]]the next key from the next license for later use at the key rotation time, the next key being a decryption key for decrypting the piece of content as encrypted after the key rotation time.
19. (Canceled) 
20. (Currently Amended) The machine-readable medium of claim 15, wherein:

a different incremental change is applied to each of the plurality of different user devices including the user device.
Allowable Subject Matter
Claims 1-5, 7-12, 14-18, and 20 are allowed.
Prior arts found:
Prior art US 6,782,103 discloses a cryptographic key management and in particular to the scheduling of changes to cryptographic keys in a system.
Prior art US 2013/0061299 discloses a distributed system in which time-dependent credentials can be generated by any of multiple issuing devices, credential information is generated to include a first and a second credential. The first credential may be a credential computed for a current interval, as determined by a local time as tracked by the issuing device generating the credential information. The second credential may be a credential computed for a prior interval, as determined by a local time as tracked by the issuing device generating the credential information.
Prior art US 2016/0105283 discloses systems and methods for rotating security keys for an online synchronized content management system client. A client having a first security key as an active security key may send a request to a server for a new security key as a replacement for the first security key. The server may receive the request and generate a candidate security key. The server can issue the candidate security key to the client device.
Prior art US 2013/0031642 discloses techniques involving detection of misuse of digital licenses pertaining to application use. Representative techniques facilitate verification of license compliance for executing applications.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "in response to the request to obtain the license, receiving an initial license to the piece of content, the initial license comprising a current key and being associated with a renewal time that is a time prior to a key rotation time that differs for each of a plurality of different user devices accessing the piece of content, the renewal time comprising a time between a current time and a time when the current key expires during which a request to renew access to the piece of content is triggered, the current key is used to decrypt the piece of content as encrypted, the renewal time comprises a randomized time between the current time and the key rotation time or an incremental change subtracted from the key rotation time…in response to the request to renew access, receiving a next license to the piece of content prior to the key rotation time, the next license comprising a next key and a next renewal time prior to a next key rotation time that differs for each of the plurality of different user devices; and caching the next key from the next license for later use at the key rotation time, the next key being a decryption key for decrypting the piece of content as encrypted after the key rotation time" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding independent claim 8: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 8: "in response to the request to obtain the license, receiving an initial license to the piece of content, the initial license comprising a current key and being associated with a renewal time that is a time prior to a key rotation time that differs for each of a plurality of different user devices accessing the piece of content, the renewal time comprising a time between a current time and a time when the current key expires during which a request to renew access to the piece of content is triggered, the current key is used to decrypt the piece of content as encrypted, the renewal time comprises a randomized time between the current time and the key rotation time or an incremental change subtracted from the key rotation time…in response to the request to renew access, receiving a next license to the piece of content prior to the key rotation time, the next license comprising a next key and a next renewal time prior to a next key rotation time that differs for each of the plurality of different user devices; and caching  the next key from the next license for later use at the key rotation time, the next key being a decryption key for decrypting the piece of content as encrypted after the key rotation time" in combination with other limitations as a whole and in the context recited in claim 8.
Regarding independent claim 15: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 15: "in response to the request to obtain the license, receiving an initial license to the piece of content, the initial license comprising a current key and being associated with a renewal time that is a time prior to a key rotation time that differs for each of a plurality of different user devices accessing the piece of content, the renewal time comprising a time between a current time and a time when the current key expires during which a request to renew access to the piece of content is triggered, the current key is used to decrypt the piece of content as encrypted, the renewal time comprises a randomized time between the current time and the key rotation time or an incremental change subtracted from the key rotation time…in response to the request to renew access, receiving a next license to the piece of content prior to the key rotation time, the next license comprising a next key and a next renewal time prior to a next key rotation time that differs for each of the plurality of different user devices; and caching  the next key from the next license for later use at the key rotation time, the next key being a decryption key for decrypting the piece of content as encrypted after the key rotation time" in combination with other limitations as a whole and in the context recited in claim 15.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436